The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 28, 2014

                                       No. 04-12-00316-CR

                                        Shawn Pierre LEE,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR6846
                          Honorable George H. Godwin, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        This appeal was abated on March 20, 2014 for the trial court to make a determination as
to the status of Trial Court Exhibits 1-4. After a hearing before the trial court, all exhibits have
now been filed. It is therefore ORDERED that this appeal is REINSTATED on the docket of
this court.

        This case is set for formal submission ON BRIEFS ONLY before this Court on
Thursday, May 29, 2014, before a panel consisting of Chief Justice Stone, Justice Marion, and
Justice Alvarez.

           It is so ORDERED on the 28th day of May, 2014.

                                                       PER CURIAM


ATTESTED TO:          ____________________________
                      Keith E. Hottle
                      Clerk of Court